 Case: 4:19-cv-02601-HEA Doc. #: 34 Filed: 05/27/20 Page: 1 of 6 PageID #: 360




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

CARLA BEEN, individually and            )
on behalf of all others similarly       )
situated,                               )
                                        )
       Plaintiff,                       )       Case No. 4:19CV2601 HEA
                                        )
       vs.                              )
                                        )
EDGEWELL PERSONAL CARE                  )
COMPANY, et al.,                        )
                                        )
       Defendants.

                    OPINION, MEMORANDUM AND ORDER
      This matter is before the Court on Plaintiff Carla Been’s Motion to Remand

[Doc. No. 24]. Defendants oppose the Motion. For the reasons set forth below,

the motion will be denied.

                              Facts and Background

      Plaintiff Carla Been filed a class action petition in the Circuit Court of St.

Louis County against Defendants Edgewell Personal Care Company, Edgewell

Personal Care Brands, LLC, Edgewell Personal Care, LLC and Does 1 through 10.

Been alleged violations of the Missouri Merchandising Practices Act asserting

Defendants employed gender-discriminatory pricing schemes in charging more for

a female-marketed version of a “materially-identical-if-not-inferior product” than

they charged for the corresponding male-marketed version. This lawsuit concerns,
                                            1
 Case: 4:19-cv-02601-HEA Doc. #: 34 Filed: 05/27/20 Page: 2 of 6 PageID #: 361




in particular, the Schick “Quattro for Women” 4-Blade Disposable Razor Refill

Blades and the “Quattro Titanium” men’s refill razors. On September 19, 2019,

Defendants removed the matter pursuant to the Class Action Fairness Act of 2005

(“CAFA”), 28 U.S.C. § 1332(d). On October 7, 2019, Been filed an amended

complaint asserting the same cause of action. In her Motion, Been now seeks

remand of this matter pursuant to the local controversy exception of CAFA.

                                      Standard

      A defendant may remove to federal court any state court civil action over

which the federal court could exercise original jurisdiction. 28 U.S.C. § 1441(a).

Federal district courts have jurisdiction over “all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “[T]he

question whether a claim ‘arises under’ federal law must be determined by

reference to the ‘well-pleaded complaint.’” Great Lakes Gas Transmission Ltd.

P’ship v. Essar Steel Minn. LLC, 843 F.3d 325, 329 (8th Cir. 2016) (quoting

Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808 (1986)). The well-

pleaded complaint rule “provides that federal jurisdiction exists only when a

federal question is presented on the face of the plaintiff’s properly pleaded

complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

      “The [removing] defendant bears the burden of establishing federal

jurisdiction by a preponderance of the evidence.” In re Prempro Prods. Liab.


                                           2
 Case: 4:19-cv-02601-HEA Doc. #: 34 Filed: 05/27/20 Page: 3 of 6 PageID #: 362




Litig., 591 F.3d 613, 620 (8th Cir. 2010). The federal court must remand the case

to state court if it appears the federal court lacks subject matter jurisdiction. Id.; 28

U.S.C. § 1447(c). “All doubts about federal jurisdiction should be resolved in

favor of remand to state court.” In re Prempro Prods. Liab. Litig., 591 F.3d at 620.

                                         Discussion

      In her Motion, Been asserts the local controversy exception to CAFA applies

and the Court must remand this matter back to the state court. Defendants ask the

Court to deny Been’s Motion, arguing that she waived her right to assert the local

controversy exception. They also argue the case does not qualify for the exception

because Been did not establish that Edgewell Personal Care Company, the

Missouri defendant, is a significant defendant, nor did she establish that two-thirds

of the class are citizens of Missouri.

      CAFA provides:

      The district courts shall have original jurisdiction of any civil action in
      which the matter in controversy exceeds the sum or value of
      $5,000,000.00, exclusive of interest and costs, and is a class action in
      which –

      (A) any member of a class of plaintiffs is a citizen of a State different
      from any defendant;

      (B) any member of a class of plaintiffs is a foreign state or a citizen or
      subject of a foreign state and any defendant is a citizen of a State; or
      (C) any member of a class of plaintiffs is a citizen of a State and any
      defendant is a foreign state or a citizen or subject of a foreign state.


                                             3
 Case: 4:19-cv-02601-HEA Doc. #: 34 Filed: 05/27/20 Page: 4 of 6 PageID #: 363




28 U.S.C. § 1332(d)(2). The local controversy exception, found in paragraph 4,

states:

          A district court shall decline to exercise jurisdiction under paragraph
          (2) –
          (A)(i) over a class action in which –

                (I) greater than two-thirds of the members of all proposed
                plaintiff classes in the aggregate are citizens of the State in which
                the action was originally filed;

                (II) at least 1 defendant is a defendant –
                       (aa) from whom significant relief is sought by members of
                       the proposed class;
                       (bb) whose alleged conduct forms a significant basis for
                       the claims asserted by the proposed plaintiff class; and
                       (cc) who is a citizen of the State in which the action was
                       originally filed; and

                (III) principal injuries resulting from the alleged conduct or any
                related conduct of each defendant were incurred in the State in
                which the action was originally filed; and

          (ii) during the 3-year period preceding the filing of that class action, no
          other class action has been filed asserting the same or similar factual
          allegations against any of the defendants on behalf of the same or other
          persons.
28 U.S.C. § 1332(d)(4). The burden of establishing this exception lies with the

party seeking remand. Atwood v. Peterson, 936 F.3d 835, 839 (8th Cir. 2019).

Waiver of Local Controversy Exception

          The issues before the Court is whether Been can waive her right to assert the

local controversy exception and, if so, whether she has waived that right. The

                                              4
 Case: 4:19-cv-02601-HEA Doc. #: 34 Filed: 05/27/20 Page: 5 of 6 PageID #: 364




Eighth Circuit has held that the local controversy exception “operates as an

abstention doctrine, which does not divest the district court of subject matter

jurisdiction.” Graphic Comm’ns Local 1B Health & Welfare Fund A. v. CVS

Caremark Corp., 636 F.3d 971, 973 (8th Cir. 2011). In explaining its holding, the

Court stated, “the local controversy provision, which is set apart from the []

jurisdictional requirements in the statute, inherently recognizes the district court

has subject matter jurisdiction by directing the court to ‘decline to exercise’ such

jurisdiction when certain requirements are met.” Id. Therefore, unlike challenges

to subject matter jurisdiction, which cannot be waived and a party can raise at any

time, a party can waive its right to assert the local controversy exception.

      “A party that engages in affirmative activity in federal court typically waives

the right to seek a remand.” Koehnen v. Herald Fire Ins. Co., 89 F.3d 525, 528

(8th Cir. 1996). In Koehnen, the plaintiff affirmatively sought leave to file a new

complaint in federal court, and the Eighth Circuit found that “[b]y the mere filing

of an amended petition, [the plaintiff] consented to accept the jurisdiction of the

United States court.” Id. Here, Been filed an amended complaint after Defendants

removed the case to this Court. In her Amended Complaint, she stated, “the

Defendant properly removed this case here.” Doc. 14, ¶ 14. Through these

actions, Been waived her right to assert the local controversy exception. See

Moffitt v. Residential Funding Co., 604 F.3d 156, 159 (4th Cir. 2010) (“If a


                                           5
 Case: 4:19-cv-02601-HEA Doc. #: 34 Filed: 05/27/20 Page: 6 of 6 PageID #: 365




plaintiff voluntarily amends his complaint to allege a basis for federal jurisdiction,

a federal court may exercise jurisdiction even if the case was improperly

removed.”).

       Because Been waived her right to assert the local controversy exception to

CAFA, the Court will not address the remaining arguments asserted by the parties.

                                     Conclusion

      Based upon the foregoing, Been’s Motion to Remand is without merit.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff ’s Motion to Remand [Doc. No.

24] is DENIED.

      Dated this 27th day of May, 2020.




                                        _________________________________
                                           HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE




                                           6
